Citation Nr: 0706206	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  94-29 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for a scar 
of the left iliac crest.

2.  Entitlement to a disability rating higher than 10 percent 
for fracture residuals of the right femur from February 25, 
1993, to December 14, 2000, and higher than 20 percent from 
December 15, 2000, to the present.

3.  Entitlement to a disability rating higher than 10 percent 
for bilateral otitis externa.

4.  Entitlement to a compensable disability rating for 
bilateral hearing loss from February 25, 1993, to April 24, 
1995, and higher than 50 percent from April 25, 1995, to 
August 13, 2003.

5.  Entitlement to a disability rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

6.  Entitlement to a disability rating higher than 30 percent 
for chronic obstructive pulmonary disease (COPD) from 
February 25, 1993, to August 19, 2003, and higher than 60 
percent from August 20, 2003.

7.  Entitlement to service connection for a cardiovascular 
disability, to include on a secondary basis.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) prior to August 13, 2003.

9.  Entitlement to an effective date earlier than August 13, 
2003, for special monthly compensation for deafness in both 
ears.

10.  Entitlement to an effective date earlier than August 13, 
2003, for basic eligibility to dependents educational 
assistance (DEA) under 38 USC, Chapter 35.

11.  Entitlement to an effective date earlier than August 13, 
2003, for special monthly compensation based on housebound 
status.

12.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.

13.  Entitlement to a special home adaptation grant.

14.  Entitlement to specially adapted housing.

(The issues of eligibility for payment of attorney fees from 
past-due benefits related to claims of entitlement to service 
connection for PTSD and bilateral hearing loss are the 
subjects of a separate Board decision.)


WITNESSES AT HEARING ON APPEAL

The veteran and family members

REPRESENTATION

Appellant represented by:	Hugh D. Cox, attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to August 
1945, and from January 1948 to January 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Board notes that the issues of entitlement to an 
increased disability ratings for right femur fracture 
residuals and for otitis were previously before the Board, 
and adjudicated in a decision dated in April 1997, as were 
claims to reopen claims of entitlement to service connection 
for PTSD and a cardiovascular disorder.  In the April 1997 
decision, the Board denied all four claims.  The veteran 
appealed those denials to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in January 
2001, the Court vacated the Board's April 1997 decision with 
respect to all four claims, and remanded those issues to the 
Board for action consistent with the Court's Order.  

In January 2002, the Board again denied an increased rating 
for otitis and remanded the right femur fracture residuals 
claim for additional development.  A claim of entitlement to 
TDIU was also remanded at that time.  The veteran appealed 
the January 2002 denial to the Court, and in an Order dated 
in December 2002, the Court vacated the Board's January 2002 
denial and remanded the otitis issue to the Board for 
additional action.  In May 2003, the Board again remanded the 
otitis, TDIU, and right femur issues for additional 
evidentiary development.  

The PTSD claim remanded by the Court in January 2001 was 
originally filed with the RO in September 1993.  In addition 
to appealing that denial to the Court, the veteran also filed 
another service connection claim for PTSD with the RO in July 
1997.  That claim was granted by the RO in an April 2000 
rating decision.  A 30 percent disability rating was 
assigned, effective from July 28, 1997.  Thus, the appealed 
issue of entitlement to service connection for PTSD became 
essentially an effective date claim, seeking entitlement to 
service connection from the original September 1993 date of 
claim.  That claim was granted by the Board in January 2002, 
leaving only the issue of entitlement to an initial rating 
higher than 30 percent for PTSD still on appeal.

In a February 2004 supplemental statement of the case (SSOC), 
the RO granted an increased rating of 20 percent for the 
veteran's right femur fracture residuals, effective from 
December 15, 2000.  The veteran continued to express his 
disagreement with that rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993)(when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).  Moreover, the issue of entitlement to a rating 
higher than 10 percent prior to December 15, 2000, remains on 
appeal.

In a letter dated in December 2004, the veteran withdrew his 
appeal on the issue of whether the veteran is competent to 
handle the disbursement of VA funds.  This issue is no longer 
in appellate status.  38 C.F.R. § 20.204(c) (2006).

A motion to advance this case on the docket due to the 
appellant's age was granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The Board notes that the veteran claimed and the RO 
adjudicated an issue of entitlement to compensation under 
38 U.S.C. § 1151 for a cardiovascular disability in addition 
to the issue of entitlement to service connection for a 
cardiovascular disorder.  However, the veteran's assertions 
as to these claims are identical.  The veteran maintains that 
medication prescribed by VA for treatment of his service-
connected headache disorder caused or aggravated his 
cardiovascular disorder.  This is in effect a secondary 
service connection claim and not a claim under 38 U.S.C. 
§ 1151.  The Board has limited its decision accordingly.


FINDINGS OF FACT

1.  The veteran's scar of the left iliac crest is 18 cm long 
and barely visible.  

2.  Prior to December 15, 2000, the veteran's right femur 
fracture residuals were manifested by slight disability; from 
December 15, 2000, to the present, the veteran's right femur 
fracture residuals have been manifested by moderate 
disability.

3.  The veteran has chronic otitis externa.

4.  Prior to April 25, 1995, the veteran's hearing loss was 
manifested by level III hearing in each ear; from April 25, 
1995, to August 13, 2003, the veteran's hearing loss was 
manifested by level VIII hearing in each ear.  

5.  During the period prior to November 7, 1996, the social 
and occupational impairment from the veteran's PTSD more 
nearly approximated definite than considerable; during the 
period beginning November 7, 1996, the social and 
occupational impairment from the veteran's PTSD has more 
nearly approximated occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks than reduced reliability and productivity.  

6.  From February 25, 1993, to August 1, 2003, the veteran's 
COPD was manifested by moderate impairment; from August 20, 
2003, to the present, the veteran's COPD has been manifested 
by an Forced Expiratory Volume in one second (FEV-1) value of 
53 percent predicted, and an Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) value of 78 
percent predicted.

7.  A cardiovascular disorder was not present within one year 
of the veteran's discharge from service, nor was it caused or 
chronically worsened by service-connected disability.

8.  Prior to August 13, 2003, the veteran's service-connected 
disabilities did not render him unable to secure or follow a 
substantially gainful occupation consistent with his 
education and occupational background.

9.  The veteran was not deaf in both ears prior to August 13, 
2003.  

10.  The veteran did not have a service-connected disability 
or disabilities evaluated as permanent and totally disabling 
prior to August 13, 2003.

11.  Prior to August 13, 2003, the veteran did not have a 
single service-connected disability evaluated as 100 percent 
disabling.

12.  The veteran's service-connected disabilities are not so 
severe as to preclude him from caring for himself or 
protecting himself from the hazards incident to his 
environment.

13.  The veteran does not have a service-connected disability 
or disabilities that have resulted in the loss of use of 
either lower extremity, or either uppper extremity, or 
blindness in both eyes, or residuals of an organic disease or 
injury that affects balance or the ability to move forward.  

14.  The veteran does not have a service connected vision 
disorder resulting in 5/200 vision or less in both eyes; or 
the loss of use of both hands.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
scar of the left iliac crest are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2002-2006).

2.  The criteria for a disability rating higher than 10 
percent for right femur fracture residuals are not met from 
February 25, 1993, to December 14, 2000; the criteria for a 
disability rating higher than 20 percent are not met from 
December 15, 2000, to the present.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5255 (2006).

3.  The criteria for a disability rating higher than 10 
percent for otitis externa are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6210 (1999-
2006).

4.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met from February 25, 1993, to 
April 24, 1995, and the criteria for a disability rating 
higher than 50 percent for hearing loss are not met from 
April 25, 1995, to August 13, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999-2006); 
38 C.F.R. § 4.86 (2006).

5.  The criteria for a disability rating higher than 30 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).

6.  From February 25, 1993, to August 19, 2003, the criteria 
for a disability rating higher than 30 percent for COPD are 
not met; from August 20, 2003, to the present, the criteria 
for a disability rating higher than 60 percent for COPD are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2006); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6603 (1996).

7.  A cardiovascular disorder was not incurred in or 
aggravated by active duty, nor is it proximately due to or 
the result of service connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

8.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities were 
not met prior to August 13, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

9.  The criteria for an effective date earlier than August 
13, 2003, for the award of special monthly compensation for 
bilateral deafness are not met.  38 U.S.C.A. § 1114 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.350 (2006).

10.  The criteria for an effective date earlier than August 
13, 2003, for basic eligibility to DEA under 38 USC, Chapter 
35 are not met.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.807, 20.3020, 20.3021 (2006).

11.  The criteria for an effective date earlier than August 
13, 2003, for special monthly compensation based upon 
housebound status are not met.  38 U.S.C.A. § 1114 (s) (West 
Supp. 2005); 38 C.F.R. § 3.350(i) (2006).

12.  The criteria for special monthly compensation based on 
the need for the regular aid and attendance of another person 
are not met.  38 U.S.C.A. §§ 1114 (l) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.350(b)(3), 3.352(a) (2006).

13.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.809 (2006).

14.  The criteria for acquiring a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.809a (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, some of the veteran's claims were 
received and initially adjudicated before the enactment of 
the VCAA in November 2000.  Others were received and 
adjudicated after enactment of the VCAA.  The record reflects 
that the originating agency provided the veteran with the 
notice required under the VCAA at different times with 
respect to his multiple claims.  A letter was sent to the 
veteran in June 2004, prior to initial adjudication of the 
claims of entitlement to a special home adaptation grant, and 
specially adapted housing.  A letter mailed in May 2005 
addressed the claims of entitlement to increased ratings for 
the right femur disability, PTSD, otitis externa, bilateral 
hearing loss, and COPD, as well as the claims for service 
connection for coronary artery disease and entitlement to a 
TDIU.  A letter dated in August 2005 addressed the claim for 
an increased rating for the left iliac crest scar.  Although 
the May 2005 and August 2005 notice letters were sent after 
the initial adjudication of the claims, following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claims in November 2006.  There is no indication or 
reason to believe that any ultimate decision of the 
originating agency on the merits of any of these claims would 
have been different had VCAA notice been provided at an 
earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for cardiovascular 
disability, and was not provided notice of the type of 
evidence necessary to establish an effective date for the 
increased rating and TDIU claims, the Board finds that there 
is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for a cardiovascular 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.  The Board has also determined that an 
increased rating is not warranted for PTSD, COPD, hearing 
loss, otitis externa, a scar of the left iliac crest, or 
right femur fracture residuals; nor will a TDIU be granted.  
Consequently, no effective date for an increased rating or a 
TDIU will be assigned, so the failure to provide notice with 
respect to that element of the claims was no more than 
harmless error.  

With regard to the VCAA duty to assist, the veteran has been 
afforded appropriate VA examinations with medical opinions 
when necessary with respect to his increased rating and 
service connection claims.  Moreover, service medical 
records, private treatment records, and pertinent VA medical 
records have been obtained.  The originating agency made an 
attempt to obtain VA medical records from the VA Medical 
Center in Durham North Carolina from June 1992 to July 2004, 
but received notice that those records were not available.  
It informed the veteran of the unavailability of those 
records in November 2006.  Neither the veteran nor his 
representative has identified any other outstanding evidence, 
to include medical records, that could be obtained to 
substantiate any of the claims.  The veteran has repeatedly 
replied to VCAA notice letters by stating that he has no 
additional evidence to submit.

With respect to the claims of entitlement to earlier 
effective dates for special monthly compensation for deafness 
in both ears and based upon housebound status, and for basic 
eligibility to dependents educational assistance (DEA) under 
38 USC, Chapter 35, and with respect to the claim of 
entitlement special monthly compensation based on the need of 
regular aid and attendance, a VCAA notice letter was sent to 
the veteran in July 2004, after the initial adjudication of 
those claims.  However, the Board notes that the effective 
date claims do not present a factual dispute, but are being 
decided based on lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the 
Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  Therefore, based on the 
Court's decision in Manning, the Board concludes that these 
claims are not subject to the provisions of the VCAA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.  

Legal Criteria

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

Rating Musculoskeletal Disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).


Fenderson Considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Scar Left Iliac Crest

The veteran is currently assigned a noncompensable disability 
rating for a donor site scar of the left iliac crest under 
38 C.F.R. § 4.71a, Diagnostic Code 7805.  That code rates on 
the basis of limitation of function of the part affected.  In 
the veteran's case, there is no indication from either the 
veteran's statements or the medical evidence that his 
surgical scar of the left iliac crest impairs the function of 
his leg or hip in any way.  A VA examination was performed in 
August 2003.  The examiner did not attribute any functional 
impairment of the left leg or hip to the scar.  Accordingly, 
the Board finds that Diagnostic Code 7805 is not appropriate.  

Similarly, Diagnostic Code 7800, deals with disfigurement of 
the head, face, or neck, and is therefore not appropriate for 
the veteran's scar of the left iliac crest.  Diagnostic Code 
7801 deals with scars, other than head, face, or neck, that 
are deep or that cause limited motion.  As noted above, the 
evidence does not suggest that the veteran's scar of the left 
iliac crest causes limited motion or limitation of function 
of any kind.  Moreover, a picture of the scar submitted in 
June 2000 shows that the scar is barely visible and is not 
deep.  It also appears to be the same color as the skin.  
Therefore, Diagnostic Code 7801 is not considered 
appropriate.  

Diagnostic Code 7803 deals with scars that are superficial 
and unstable.  In the veteran's case, there is no evidence of 
instability of the scar of the left iliac crest.  Diagnostic 
Code 7804 deals with scars that are superficial and painful 
on objective examination.  On VA examination in August 2003, 
there was no objective finding that the veteran's scar of the 
left iliac crest was painful.  Accordingly, Diagnostic Codes 
7803 and 7804 are not considered appropriate.

In this case, Diagnostic Code 7802 would appear to be the 
most appropriate diagnostic code.  That codes deals with 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion.  Under that code, a 10 
percent rating is for application where the scar covers an 
area or areas of 144 square inches (299 sq. cm.) or greater.  
In this case, the veteran's scar was measured at 18 cm in 
length by the August 2003 examiner.  While the August 2003 
examiner did not mention the width of the scar, the 
photograph submitted by the veteran shows that it is a narrow 
incisional scar, far less than a centimeter in width, which 
is consistent with the history of the injury.  In light of 
the 18cm length of the scar, in order to warrant a 
compensable rating under Diagnostic Code 7802, the scar would 
have to be at least 16 cm wide.  This is clearly not the 
case, and the veteran has not asserted that his scar is of 
such width.  Accordingly, a compensable rating is not in 
order.

In July 2002, during the course of this appeal, the criteria 
for evaluating disabilities of skin were amended.  In 
VAOPGCPREC 7- 2003, the General Counsel held that pursuant to 
Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.  However, the Board must also consider the 
former rating criteria for the period when they were in 
effect.

Similar to the current version, the former version of 
Diagnostic Code 7800 deals with disfiguring scars of the head 
face and neck, the former version of Diagnostic Code 7805 
deals with limitation of function of the part affected, and 
the former version of Diagnostic Code 7804 deals with scars 
that are superficial, tender and painful on objective 
examination.  For the reasons discussed above, these codes 
are not considered appropriate.  The former version of 
Diagnostic Code 7803 deals with scars that are superficial 
and poorly nourished with repeated ulceration.  There is no 
objective evidence to suggest that the veteran's scar of the 
left iliac crest is either poorly nourished or ulcerated.  

The former version of Diagnostic Code 7801 deals with third 
degree burn scars and requires for a compensable rating 
coverage exceeding 6 square inches or 38.7 square 
centimeters.  In the veteran's case, the scar of the left 
iliac crest is not a third degree burn scar, but an 
incisional scar, and there is no suggestion that it is a scar 
approximating such severity or size.  The former version of 
Diagnostic Code 7802 deals with second degree burn scars and 
requires for a compensable rating coverage of an area or 
areas approximating 1 square foot (0.1 m.2).  Such severity 
and size are neither shown nor alleged.  

In sum, a preponderance of the evidence of record is against 
the assignment of a compensable rating for the veteran's 
surgical scar of the left iliac crest.  Accordingly, the 
Board concludes that an increased rating is not in order.

Right Femur

The veteran is currently assigned a 10 percent rating for 
residuals of a right femur fracture, from February 25, 1993, 
to December 14, 2000, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  A 20 percent rating is assigned from December 15, 
2000, to the present.  

Under Diagnostic Code 5255, a 10 percent rating is for 
application where there is malunion of the femur with slight 
knee or hip disability.  A 20 percent rating is for 
application where there is moderate knee or hip disability.  
A 30 percent rating is for application where there is marked 
knee or hip disability.   

The veteran clearly has experienced pain in his right leg 
throughout the period on appeal.  At his hearing, the veteran 
stated that his right leg ached almost all of the time.  He 
described a pain that began in his hip and radiated to his 
knee and sometimes down to his right foot.  He said that his 
knee had given way on occasion.  The veteran is competent to 
describe his symptoms.  However, as a lay person, he is not 
competent to provide a diagnosis or etiology for those 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The medical evidence of record prior to December 
2000 appears to support attribution of the veteran's right 
leg pain to lumbar disc disease, not to residuals of a femur 
fracture.  

For example, a December 18, 1992, treatment report from 
Quadrangle Medical Specialists, P.A., shows that the veteran 
complained of the onset of pain in the right hip, leg and 
foot.  However, after examination, it was suspected that the 
reported symptoms were due to degenerative disc disease with 
radicular pain.  Circulatory pain was considered to be an 
alternative explanation.  A hand-written annotation on the 
bottom of this report notes that a magnetic resonance imaging 
(MRI) test had shown that the veteran had a ruptured disc at 
the L4-5 level with fragmentation on the right side.

A May 1990 X ray report shows that the right femur fracture 
appeared to be well-healed and in normal anatomical 
alignment.  The bones were mildly osteopenic.  While there 
was mild joint space narrowing noted, there was no 
significant or advanced osteoarthritis.  

The first medical evidence linking any significant degree of 
symptomatology to the right femur residuals comes from a 
letter dated December 15, 2000, from the veteran's private 
physician, Richard W. Croskery, MD.  In that letter Dr. 
Croskery stated that the veteran suffers chronic hip pain and 
arthritis involving the hip as well as diffuse leg pain, 
including pains of the knee and the ankle.  The pain and 
arthritis in the leg were found to be directly attributable 
to the injury and surgery that the veteran had many years 
ago, and were found to be chronic and ongoing conditions that 
are moderately disabling and not expected to change in 
severity with time.  

While Dr. Croskery's opinion clearly relates the veteran's 
leg symptomatology to his right femur fracture residuals, 
prior to this opinion, the preponderance of the competent 
medical evidence linked the veteran's leg symptoms to a non-
service-connected back disability.  Thus, for the period 
prior to December 15, 2000, the evidence fails to establish 
that the disability warranted a rating higher than 10 
percent.  The Board accordingly finds that entitlement to a 
rating higher than 10 percent prior to that date is not in 
order.  

With respect to the period beginning December 15, 2000, the 
Board finds it significant that Dr. Croskery specifically 
found the veteran's symptoms to be moderately disabling, and 
found that this condition was not expected to change with 
time.  The Board finds that such moderate disability is 
consistent with the 20 percent rating assigned from that 
date, and that subsequent evidence is also consistent with a 
20 percent rating.  

In August 2003, the veteran was afforded a VA examination in 
compliance with Board remands of January 2002 and May 2003.  
In response to questions specifically asked in the Board's 
remands, the examiner found that the veteran does not have 
malunion of the right femur, thus undercutting the very basis 
for a compensable rating under Diagnostic Code 5255.  The 
Board notes that without a finding of malunion of the femur, 
the only appropriate basis for evaluating the veteran's right 
leg impairment would be on the basis of limitation of motion 
of the knee and hip.  

The veteran was found not to have any limitation of motion of 
the right knee.  Flexion was to 140 degrees and extension to 
0 degrees without pain, weakness, fatigue, incoordination, or 
lack of endurance affecting range of motion.  The August 2003 
examiner noted the presence of degenerative joint disease of 
the right hip, but found that the hip was otherwise 
objectively normal.  The veteran could flex his hip to 120 
degrees and abduct to 30 degrees.  Extension was to 20 
degrees and adduction was to 25 degrees.  External rotation 
of the hip was to 50 degrees and internal rotation was to 30 
degrees.  There was no pain associated with motion of the 
hip.  These findings were identical for the left hip.  Based 
on such findings, the veteran would not be entitled to a 
compensable rating on the basis of limitation of hip or knee 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5253, 
5256-5261 (2006).  See also DeLuca, 8 Vet. App. 202; 38 
C.F.R. § 4.40, 4.45.

There is evidence of arthritis associated with the veteran's 
right hip; however, the Board notes that Diagnostic Code 5003 
[arthritis, degenerative (hypertrophic or osteoarthritis)] 
rates by analogy to limitation of motion of the joint 
affected, which is essentially how the disability is now 
rated.  That code also provides a 10 percent rating where 
limitation of motion cannot be objectively confirmed; 
however, in this case, the assigned disability rating already 
equals or exceeds 10 percent for the entire period.  

The August 2003 examiner also found that the veteran's 
posture and gait were normal, and leg lengths were equal.  
The right femur was objectively normal.  Motor function of 
the lower extremities was normal with muscle power rated at 5 
out of 5, and sensory function was normal, although no 
reflexes were felt.  X-rays showed no acute bony abnormality.  
In essence, the right leg was objectively normal, with the 
exception of some limited hip motion that was thought by the 
examiner to be a result of age rather than the service-
connected femur injury.  Even so, the examiner specifically 
found that any disability of the right hip was no more than 
moderate in degree.  

The Board notes that X-rays show that the veteran has a 
metallic plate and fixation screws in his right leg, and the 
veteran mentioned this fact in a June 2000 claim.  However, 
there is nothing to indicate that the presence of such 
metallic hardware causes greater disability than is shown on 
examination.  There is no basis to award a higher rating on 
the basis of this hardware.  

The Board has also considered whether a separate rating is 
warranted for the veteran's surgical scar.  The August 2003 
VA examiner described the scar as 18 inches in length, which 
is identical to the scar of the left iliac crest, discussed 
above.  While, upon review of the picture submitted by the 
veteran, the right femur scar appears to be somewhat more 
recessed than the left iliac crest scar, the same essential 
analysis applies to both scars, and the Board finds that the 
right femur scar is noncompensable.  The Board notes with 
respect to Diagnostic Code 7801, which applies to scars other 
than head, face, or neck, that are deep or that cause limited 
motion, "[a] deep scar is one associated with underlying soft 
tissue damage."  38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2).  Despite the more recessed appearance of the right 
femur scar, there is no evidence indicating that there is 
associated soft tissue damage.  

In sum, a preponderance of the evidence is against a rating 
higher than 10 percent for the veteran's right femur fracture 
residuals prior to December 15, 2000, and against a rating 
higher than 20 percent at any time during the period on 
appeal.  Accordingly, the Board concludes that an increased 
rating is not in order.

Bilateral Otitis Externa

The veteran is currently assigned a 10 percent rating for 
otitis externa under Diagnostic Code 6210.  Under that code, 
a 10 percent rating is the only rating available, and is for 
assignment where there is swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  

The record shows that the veteran continues to experience 
external ear inflammation.  A March 1994 ear, nose and throat 
examination report shows the presence of a fair amount of 
scaling in both canals.  When symptoms get bad, the veteran 
reported that he has to leave his hearing aids out for a few 
days.  At a May 1997 VA examination, the examiner noted mild 
bilateral ear inflammation with no discharge and no active 
infection.  At an October 2001 ear, nose and throat 
examination, the veteran was noted to have obvious external 
otitis bilaterally.  On examination in August 2003, the 
veteran was found to have severe otitis externa.  Although 
the veteran's condition has been medically described as 
severe, this symptomatology does not warrant a higher 
evaluation than 10 percent under Code 6210, as 10 percent is 
the maximum rating permitted for this disability under that 
code.

The Board notes that the veteran has reported that his otitis 
makes it difficult for him to wear hearing aids.  The August 
2003 examiner confirmed this.  However, in light of the 100 
percent rating assigned for hearing loss, the Board finds 
that a higher rating is not warranted on the basis of any 
contribution the otitis might have to the veteran's hearing 
impairment.  

During the pendency of this appeal, VA issued new regulations 
for evaluating hearing loss and diseases of the ears and 
other sense organs, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 through 25,210 (May 11, 1999).  The new 
regulations were codified at 38 C.F.R. §§ 4.85 - 4.87a 
(1999).  

The pertinent regulatory amendments did not result in any 
substantive changes relevant to this appeal.  The old and new 
regulations for evaluating disability from otitis externa are 
identical.  The only change is in the title of Diagnostic 
Code 6210.  The title under the old diagnostic criteria is 
"disease of the auditory canal," and the title under the 
new diagnostic criteria is "otitis externa."  Since the old 
and new sets of rating criteria are identical, it is 
determined that neither the old set nor the new set of rating 
criteria is more favorable to the veteran's claim. 

Accordingly, as the rating schedule does not provide for a 
rating higher than the 10 percent rating already assigned for 
otitis externa, the Board finds that an increased rating is 
not in order.

Bilateral Hearing Loss

The veteran is seeking a compensable disability rating for 
bilateral hearing loss from February 25, 1993, to April 24, 
1995, and a rating higher than 50 percent from April 25, 
1995, to August 12, 2003.  From August 13, 2003, to the 
present, the veteran is assigned a 100 percent rating, which 
represents the maximum schedular rating.  The Board will not 
consider that period any further.

On VA audiological evaluation in June 1989, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	30	50	70	95	|61*
Left (dB) 	30	65	70	85	|63*

* Average calculated by the Board per 38 C.F.R. § 4.85 (d).

Speech audiometry results for the June 1989 examination show 
speech recognition ability of 90 percent in the right ear and 
of 88 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level III 
in the right ear and level III in the left ear.  See 38 
C.F.R. §§ 4.85, Table VI.  Application of the levels of 
hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 produces a zero percent rating.  

The next audiological evaluation was performed in April 1995.  
At that time, puretone thresholds in decibels (db) for the 
four frequencies used for VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	50	65	90	105	|78*
Left (dB) 	50	75	85	100	|78*

* Average calculated by the Board per 38 C.F.R. § 4.85 (d).

Speech audiometry results for the April 1995 examination show 
speech recognition ability of 58 percent in the right ear and 
of 52 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level 
VIII in each ear.  See 38 C.F.R. §§ 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a 50 percent 
rating.  

Accordingly, based on evidence pertinent to the period on 
appeal, there is no basis in the record to assign a 
compensable rating prior to the April 1995 evaluation.  

The veteran next underwent a VA examination in May 1997 at 
which time the examiner commented that the veteran had severe 
hearing loss, mixed in low-frequencies.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:



Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	60	75	90	105	|83*
Left (dB) 	60	75	85	105	|81*

* Average calculated by the Board per 38 C.F.R. § 4.85 (d).

Speech audiometry revealed speech recognition ability of 58 
percent in the right ear and of 54 percent in the left ear.  
Applying these values to the rating criteria results in a 
numeric designation of level VIII in each ear.  See 38 C.F.R. 
§§ 4.85, Table VI.  Application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a 50 percent rating.  That is, the combination of 
level VIII in each ear results in a 50 percent rating.

As each of the four specified frequencies in the May 1997 
evaluation is 55 decibels or more, the provisions for 
exceptional patterns of hearing impairment are for 
application.  See 38 C.F.R. § 4.86.  However, in this case, 
those provisions do not allow for a rating higher than 50 
percent.

On VA audiological evaluation in April 2002, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	60	65	90	95	|78*
Left (dB) 	65	65	85	90	|76*

Speech audiometry results for the April 2002 examination were 
not provided.  However, as the puretone thresholds at each of 
the four specified frequencies is 55 decibels or more, Table 
VIa can be used.  See 38 C.F.R. § 4.86.  Applying these 
values to the rating criteria results in a numeric 
designation of level VII in the right ear and level VI in the 
left ear.  Application of the levels of hearing impairment in 
each ear to Table VII at 38 C.F.R. § 4.85 produces a 30 
percent rating.  

Despite the fact that the April 2002 examination report 
indicates slightly better hearing than the two prior 
examinations, the issue of a reduction in the disability 
rating assigned the veteran's bilateral hearing loss is not 
before the Board.  However, based on the evidence of record, 
there is no basis to assign a rating higher than 50 percent 
prior to August 13, 2003.  

On VA audiological evaluation on August 13, 2003, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows: 
 
Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	65	80	95	105	|86
Left (dB) 	70	80	100	100	|88

Speech audiometry results for the August 2003 examination 
show speech recognition ability of 0 percent in the right ear 
and of 0 percent in the left ear.  Applying these values to 
the rating criteria results in a numeric designation of level 
XI in the right ear and level XI in the left ear.  See 38 
C.F.R. §§ 4.85, Table VI.  Application of the levels of 
hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 produces a 100 percent rating.  

The Board notes that an undated audiometric assessment is 
also included in the veteran's VA outpatient records.  That 
assessment is not fully completed; it does not include speech 
discrimination scores; and it is not signed by the examiner.  
The Board believes that it would be sheer speculation to 
attempt to assign a date to this form, or even to assume it 
represents a valid evaluation.  In light of the incomplete 
nature of the form and the lack of a date or signature, the 
Board attaches no probative weight to this assessment.

In sum, the evidence indicates that the veteran is properly 
assigned a noncompensable disability rating for his bilateral 
hearing loss prior to April 25, 1995, and a 50 percent rating 
from April 25, 1995 to August 12, 2003.  A preponderance of 
the evidence being against the claim, the Board concludes 
that an increased rating for bilateral hearing loss is not in 
order.

PTSD 

The veteran is currently assigned a 30 percent rating for 
PTSD.  This rating is effective from September 10, 1993.  
Effective November 7, 1996, during the pendency of this 
claim, VA revised the rating criteria used to for evaluate 
mental disorders.  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.  However, the Board must also consider the 
former rating criteria for the period when they were in 
effect.  

Under the current version of Diagnostic Code 9411, a 30 
percent rating is for application where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The next higher 50 percent rating for PTSD requires evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The Board notes that, in addition to a diagnosis of PTSD, for 
which the veteran is service connected, the veteran also has 
a diagnosis of dementia, senile onset.  This condition is not 
service connected.  The Board may compensate the veteran only 
for service-connected disability.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  A critical question to be determined 
in connection with this appeal, therefore, is to what extent 
the veteran's non service-connected pathology contributes to 
the veteran's overall level of mental impairment. 

The veteran was afforded a VA examination in August 2003, and 
the examiner was asked specific questions intended to 
distinguish the symptomatology attributable to his various 
mental disorders.  The Board notes that none of the other 
reports have attempted to apportion the veteran's mental 
symptomatology.  For this reason, the Board finds the August 
2003 particularly persuasive in comparison to the other 
medical evidence of record.  

In addressing the particular criteria for a 50 percent 
rating, based on a review of the evidence, the Board finds 
that the evidence is not consistent with a flattened affect.  
The August 2003 VA examiner found that the veteran did not 
have a flattened affect, but in fact found that his affect 
was appropriate.  On psychological evaluation in June 1997, 
the veteran's affect was dysphoric and anxious, but not 
flattened.  On examination in September 2004, the veteran's 
affect was pleasant, level, and appropriate.  In November 
2005, it was described as pleasant.  In August 2006, it was 
described as congruent.

The evidence is not consistent with circumstantial, 
circumlocutory, or stereotyped speech.  No such speech was 
described on psychological evaluation in June 1997.  The 
veteran was described as a willing informant.  The August 
2003 VA examiner specifically found that the veteran did not 
demonstrate circumstantial, circumlocutory, or stereotyped 
speech.  On examinations in September 2004, July 2005 and 
November 2005, the veteran's speech was spontaneous, clear, 
and coherent.  

The evidence is not consistent with a difficulty in 
understanding complex commands, impairment of short and long 
term memory, impaired judgment, impaired abstract thinking, 
and disturbances of motivation and mood that can be 
attributed to PTSD.  On psychological evaluation in June 
1997, the veteran's short-term memory was described as 
adequate.  General fund of information was normal.  Insight 
and judgment were adequate.  Although the veteran's memory 
for remote events was described as poor, and his thinking was 
concrete, the examiner did not discuss other possibilities 
for the attribution of such symptoms, such as dementia.  The 
August 2003 VA examiner found that the veteran did 
demonstrate all of the above symptoms, but found that these 
symptoms were all secondary to his dementia, and not related 
to his PTSD.  As the August 2003 examiner discussed the 
appropriate attribution of symptoms and the June 1997 
examiner did not, the Board attaches more probative weight to 
the August 2003 findings.

The evidence is not consistent with panic attacks more than 
once a week.  The August 2003 examiner specifically found 
that there were no such attacks.  The veteran and his 
daughter agreed that the veteran was not especially anxious, 
but is somewhat easily startled.  It does appear that such 
attacks have been present in the past however.  The June 1997 
psychological examiner noted the veteran's complaint of panic 
attacks, but did not describe their frequency.  The Board 
notes that panic attacks on a weekly or less often basis are 
characteristic of the 30 percent level.  A September 1998 
report shows an increase in aggressiveness and anxiety.  The 
veteran's wife reported that the veteran has hit her on 
occasions.  In a June 1997 report, the veteran described 
frequent anxiety and nervousness.  While significant, 
findings of "anxiety" do not necessarily rise to the level of 
"panic."  Moreover, as noted above, some level of panic is 
consistent with the 30 percent level.  In the Board's view, 
these findings do not support a rating at the 50 percent 
level.

The Board notes that a May 1997 evaluation at the Community 
Wellness Center noted panic attacks on an almost daily basis.  
This does appear to support one of the criteria for a 50 
percent rating.  However, this notation conflicts with the 
other evidence of record on this point, and particularly with 
the more recent evidence, such as the August 2003 examiner's 
categorical finding that the veteran does not experience 
panic attacks.  There appears to be no question that panic 
attacks are not representative of the veteran's current level 
of functioning.  While the veteran appears to have suffered 
more frequent panic attacks in the past, it does not appear 
that such frequency is characteristic of his overall 
condition.  

While the August 2003 examiner found that the veteran does 
have some difficulty in establishing and maintaining 
effective work and social relationships and has no friends or 
regular activities, he described the veteran's social 
impairment as moderate.  The veteran reported that had been 
recently widowed, but that he had only been married once.  
The Board notes that the veteran reported to the June 1997 
psychological examiner that he had been married for 56 years 
at that time, and, although there had been recently increased 
marital discord, he felt that he and his wife generally had a 
very good relationship.  

With regard to occupational impairment, the August 2003 
examiner noted that the veteran has been retired for 20 
years.  The examiner stated that the veteran's service-
connected condition would interfere to a moderate degree with 
the veteran's ability to work, but that it would not preclude 
employment.  

In essence, the August 2003 VA examiner noted only one of the 
symptoms associated with the 50 percent level as being 
present in the veteran, and this was found only to a moderate 
degree.  In the Board's view, this is entirely consistent 
with the criteria for the 30 percent level, but does not more 
nearly approximate the criteria for the 50 percent level.  
While other criteria such as panic attacks were noted in the 
earlier records, the evidence on this matter is clearly in 
conflict, and as noted above, the Board attaches greater 
probative weight to the August 2003 findings than to the 
other medical findings of record.  

Under the version of the rating schedule in effect prior to 
November 7, 1996, a 30 percent rating was for assignment if 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  In Hood v. 
Brown, 4 Vet. App. 301 (1993), the Court stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a subsequent opinion, the General Counsel of 
VA concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
9-93 (Nov. 9 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 2002).

To warrant the next higher 50 percent rating under the former 
version of the rating schedule, the evidence would have to 
demonstrate that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

Based on the finding of the August 2003 examiner that the 
veteran suffers moderate social and industrial impairment due 
to PTSD, the criteria for a 50 percent rating are not more 
nearly approximated than those for the 30 percent level.  As 
noted above, the former version of the criteria for the 30 
percent level have been interpreted as consistent with social 
and industrial impairment that is moderately large in degree, 
or "more than moderate."  In light of this interpretation, it 
would appear that the veteran's overall impairment is 
actually less than that contemplated for the 30 percent 
level.  There is certainly no logical basis to conclude that 
the veteran's overall impairment exceeds the criteria for the 
30 percent level.  

In addition to the clinical findings discussed above, the 
Board also finds that the Global Assessment of Functioning 
(GAF) scores assigned to the veteran have generally been 
consistent with a 30 percent rating, reflecting moderate 
social and industrial impairment due to PTSD.  GAF scores are 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

The Board notes that GAF scores of 65 were assigned in June 
1997, September 2004, and July 2005.  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. 

A GAF score of 60 was assigned in May 1997.  A score of 55 
was assigned in February 2006.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).

A GAF score of 75 to 80 was assigned in November 2005.  Such 
a score reflects that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  

A GAF score of 45 was assigned by the August 2003 examiner.  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  However, the examiner specifically found 
that the veteran's mental impairment was also attributable to 
senile onset dementia.  While the examiner did apportion 
specific symptoms to service-connected and non-service 
connected causes, he did not attempt to apportion the 
veteran's GAF score.  In light of his finding that the 
veteran's PTSD was responsible for a moderate degree of 
impairment, the Board must assume that the GAF score of 45 is 
assigned in consideration of all symptomatology, not just 
service-connected.  

The Board also notes that GAF scores of 50 were assigned more 
recently in July 2006 and August 2006.  These scores were 
both assigned by the same examiner, Brian T. Smith, M.D., and 
there is no discussion in these reports of what role the 
veteran's various non-service connected conditions played in 
the assignment of the GAF score.  They are therefore afforded 
little weight of probative value.

The Board must also address findings from Michael K. Nunn, 
D.O., at the Community Wellness Center, who has repeatedly 
described the veteran's PTSD as "severe."  In May 1997, Dr. 
Nunn assigned a GAF score of 40 to 45.  The Board notes first 
that the initials after his name identify Dr. Nunn as an 
osteopath.  While his competence as a medical professional is 
not in question, the Board notes that his treatment sessions 
are not primarily focussed on psychiatric issues, and most of 
the reports signed by him do not reflect that a complete 
psychiatric or psychological evaluation was conducted.  The 
Board therefore attaches little probative weight to those 
reports in comparison to other evidence, such as the August 
2003 VA examination report.  However, a June 1997 report 
signed by Dr. Nunn does reflect that a psychological 
evaluation was conducted.  However, this report is co-signed 
by a licensed psychologist, Lee Ann P. Taggart, Ph.D.  
Notably, a GAF score of 55 was assigned at that time, which 
is not reflective of severe impairment, but is reflective of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, as discussed above.  
This score is in line with the overall body of evidence 
showing moderate social and industrial impairment, but 
contrasts with Dr. Nunn's other findings.  

In sum, despite occasional findings that are arguably 
consistent with some of the criteria for the 50 percent 
level, the overall body of evidence is remarkably consistent 
in showing moderate social and industrial impairment 
attributable to PTSD.  There is comparatively little evidence 
of symptomatology of the type and degree contemplated for the 
50 percent level or higher levels.  Even assuming that the 
veteran did suffer symptoms such as almost daily panic 
attacks at some point in time during the period on appeal, 
based on the aberrant nature of such findings, the Board does 
not believe that the veteran's symptomatology due to PTSD has 
more nearly approximated the criteria for a 50 percent level 
than it has for the 30 percent level for any sustained period 
of time over the period on appeal.  Staged ratings are 
therefore not appropriate.  See Fenderson, 12 Vet. App. 119.

For the reasons and bases discussed above, the Board finds 
that a preponderance of the evidence is against the claim, 
and a rating higher than 30 percent for PTSD is not in order 
during any portion of the initial evaluation period.

COPD

The veteran's COPD is rated as 30 percent disabling from 
February 25, 1993, to August 19, 2003, and as 60 percent 
disabling beginning August 20, 2003, under 38 C.F.R. § 4.97, 
Diagnostic Code 6604.  Under that code, a 30 percent rating 
is for assignment where there is an FEV-1 of 56- to 70-
percent predicted; FEV-1/FVC of 56 to 70 percent; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 56- to 65-percent predicted.  A 60 
percent rating is for assignment where there is FEV-1 of 40- 
to 55-percent predicted; FEV-1/FVC of 40 to 55 percent; DLCO 
(SB) of 40- to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

A 100 percent rating is authorized if FEV-1 is less than 40 
percent of predicted value; FEV-1/FVC is less than 40 
percent; DLCO (SB) is less than 40-percent predicted; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); cor pulmonale 
(right heart failure); right ventricular hypertrophy; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); episode(s) of acute respiratory failure; or 
if there is a requirement for outpatient oxygen therapy.

The veteran was afforded a VA pulmonary function test in 
August 2003.  Post-bronchodilator values for FEV-1 and FEV-
1/FVC were 1.23 and 60.9, respectively, which is 53 percent 
predicted for FEV-1 and 78 percent predicted for FEV-1/FVC.  
Pre-bronchodilator values were 47 percent predicted for FEV-1 
and 79 percent predicted for FEV-1/FVC.  The Board notes that 
the supplementary information published with promulgation of 
the current rating criteria reveals that post-bronchodilator 
findings are the standard in pulmonary assessment.  See 61 
Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilation).  However, in either case, 
the values for pulmonary function testing do not meet the 
criteria for a 100 percent rating.  

There is no evidence pertinent to the period since August 
2003 showing DLCO less than 40-percent predicted; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation).  The evidence does 
not show cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
Echo or cardiac catheterization); any episode of acute 
respiratory failure, or that the veteran requires outpatient 
oxygen therapy.  The Board notes that the August 2003 
examiner reported that there had been past episodes of 
respiratory failure requiring respiratory assistance, but the 
last such episode was in 2002.  

Accordingly, the Board concludes that a rating in excess of 
60 percent is not warranted during the period beginning 
August 20, 2003.

Prior to August 20, 2003, the veteran was assigned a 30 
percent rating for COPD.  

During the course of this appeal, the regulations pertaining 
to evaluation of respiratory disorders were amended.  In 
accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised rating criteria.  The revised rating criteria would 
not produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  Therefore, 
VA must apply the new provisions from their effective date.  
However, the Board must also consider the former rating 
criteria for the period when they were in effect.  

Under the former version of the rating schedule, a 60 percent 
rating is for assignment if there is severe impairment; 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping; ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  A 30 percent rating 
is for assignment where there is moderate impairment; with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on a level surface; pulmonary 
function tests consistent with findings of moderate 
emphysema.  

The Board notes that no pulmonary function testing was 
conducted during the period on appeal prior to August 20, 
2003.  Accordingly, application of the current version of the 
rating schedule is not appropriate.  However, pulmonary 
function testing was conducted in February 1988, prior to the 
period for consideration here.  While not particularly 
probative with respect to the issue on appeal, such findings 
are instructive in determining how the disability has 
worsened over the years.  That testing showed FEV-1 of 2.39 
or 72 percent predicted, an FVC of 3.47 or 83 percent 
predicted, and a calculated value for FEV-1/FVC of 69.  While 
the percentages of the predicted values were not reported in 
February 1988, those values are clearly better than the 
values for FEV-1, FVC and FEV-1/FVC recorded in August 2003 
(1.23, 2.06, and 60.9 respectively), indicating that the 
veteran's COPD has increased in severity over the period on 
appeal.  

The primary evidence in the veteran's favor with respect to 
showing severe overall impairment comes from a March 1993 
note from W.S. Dawson, M.D., which in fact states that the 
veteran has severe chronic obstructive pulmonary disease.  As 
noted above, the veteran is currently diagnosed with severe 
COPD, as found by the August 2003 examiner.  However, in 
contrast to the March 1993 finding, the February 1988 VA 
outpatient report containing the pulmonary function testing 
discussed above also includes the diagnosis of mild COPD.  In 
a May 1990 report, there was no change in respiratory 
problem.  

Apparently complicating the evaluation of the veteran's COPD 
is his non-service-connected cardiovascular disorder.  In a 
June 1995 report, Dr. Croskery reported dyspnea (shortness of 
breath), which he suspected was an anginal equivalent.  In 
November 1995, Dr. Croskery reported a history of COPD 
without any obvious oxygen desaturation.  He stated that "I 
think that his exertional dyspnea is [a] manifestation of 
his[...]coronary artery disease."  

Based on the evidence that the veteran had mild COPD in 
February 1988, as shown on pulmonary function tests, which 
was found to be unchanged in May 1990, and based on the fact 
that Dr. Dawson provided no pulmonary function test results 
or other clinical evidence to support his finding of "severe" 
COPD in March 1993, the Board accords little weight of 
probative value to this apparently incongruous finding.  The 
criteria for a 60 percent rating call for ventilatory 
impairment of severe degree that is confirmed by pulmonary 
function tests.  Such is not the case with Dr. Dawson's 
finding.  

The Board also notes that the evidence does not show 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping.  An August 
1990 stress test showed dyspnea only on peak exertion.  
However, there is no indication that this prevented the 
veteran from completing the test.  

The Board finds persuasive the opinion of Dr. Croskery that 
the veteran's exertional dyspnea is attributable to his 
coronary artery disease.  This is consistent with his finding 
that the dyspnea is not accompanied by any obvious oxygen 
desaturation.  

In sum, based on the evidence pertinent to the period on 
appeal, the Board finds that a preponderance of the evidence 
is against a rating higher than 30 percent prior to the 
August 20, 2003, VA examination report, and against a rating 
higher than 60 percent  currently.  Accordingly, the Board 
concludes that an increased rating is not in order.

Extra-schedular Consideration

The Board has considered whether any of the rating claims 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an extra-
schedular disability rating is warranted upon a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The record reflects that the veteran has not required 
frequent hospitalizations for any of his service connected 
disabilities.  The veteran has been retired for more than 20 
years, and there is no doubt that the veteran's right femur 
fracture residuals, scar of the left iliac crest, bilateral 
otitis and hearing loss, PTSD and emphysema would 
substantially impair his ability to perform in an employment 
environment.  However, a disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  Van Hoose, 4 Vet. App. 361.  The 
combined evaluation for the veteran's service connected 
disabilities is currently 100 percent.  While that rating has 
only been in effect since August 2003, the Board notes that 
the combined rating in September 1993, at the beginning of 
the appeal period, was 80 percent.  There is no indication 
during any portion of the period on appeal that the 
manifestations of the veteran's service connected 
disabilities were in excess of those contemplated by the 
schedular criteria.  

The Board notes that the August 2003 audiological examiner 
stated that the veteran's otitis represents an exception or 
unusual picture when compared to other cases of external 
otitis.  While this appears to track the language of the 
regulation, in fact, there is a crucial distinction in the 
examiner's opinion and the regulation governing extra-
schedular referral.  The examiner did not identify any factor 
that would render application of the schedule impractical.  
His opinion that the veteran's otitis is an unusual case when 
compared to other cases does not imply that it somehow falls 
outside the scope of the rating schedule.  Indeed, it appears 
from the veteran's statements and from the August 2003 
examination report that the main problem with the veteran's 
otitis is that it prevents him from wearing his hearing aids 
consistently, thus impacting his hearing loss.  However, the 
veteran's hearing loss rating was increased to 100 percent 
effective with this report.  Therefore, the Board believes 
that application of the rating schedule is practicable in 
this case.  Accordingly, the Board concludes that referral of 
this case for extra-schedular consideration is not in order.  

Service Connection

The record clearly shows, and the Board concedes for purposes 
of this appeal that the veteran took the medication Cafergot 
for headaches during service and that he continued to take it 
after service.  The record also clearly establishes that the 
veteran's headaches are service connected.  

While the Board concedes that the veteran took Cafergot 
during service, the service medical records do not show that 
the veteran was found to have a chronic cardiovascular 
disorder during service.  The veteran's heart was found to be 
normal on clinical evaluation in June 1941, February 1945, 
August 1945, October 1948, July 1949, December 1956, January 
1963, and on medical board examination in September 1963.  
Although sinus tachycardia was noted on examination in 
September 1951, the resulting diagnosis was a viral 
infection.  No chronic cardiovascular disorder was diagnosed.  
Symptoms alone, such as tachycardia, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Moreover, an electrocardiograms in January 1963 and September 
1963 were within normal limits.

The post-service medical evidence shows that the veteran 
currently has coronary artery disease.  A coronary 
arteriography was performed in August 1990, which showed 10 
percent constriction or irregularity in the left circumflex 
coronary artery and the left anterior descending coronary 
artery.  In June 1993, Richard W. Croskery, M.D. stated that 
the veteran suffered episodes of paroxysmal supraventricular 
tachycardia.  However, there is no post-service medical 
evidence of a cardiovascular disorder until many years after 
the veteran's discharge.  

The Board also notes that there is no medical opinion of 
record that purports to relate the veteran's coronary artery 
disease, or any other cardiovascular disorder, either to his 
military service or to his use of Cafergot.  A VA physician 
examined the veteran and reviewed the claims folders in 
August 2003.  He was asked for his opinion as to whether 
Cafergot caused any current cardiovascular disorder.  While 
the examiner opined that Cafergot can cause myocardial 
infarction, myocardial fibrosis, pleuropulmonary fibrosis, 
and vasospastic ischemia, he could not state whether any 
cardiovascular disorder in the veteran's case was caused by 
Cafergot.  

The Board notes that a medical report by Allen F. Bowyer, 
M.D. dated July 23, 1990, states that the veteran has mild to 
moderate fixed plaque disease, "which would become severe, if 
and when he is under the medication of Cafergot."  This 
appears to suggest that any effect of Cafergot would not be 
chronic, but would last only as long as the veteran was on 
the medication.  This is further bolstered by a letter from 
Dr. Bowyer to William Dawson, M.D. of the same date which 
indicates that it is his opinion that Cafergot narrows 
coronary arteries as well as intracranial arteries and if 
these are narrowed in the presence of even a mild to moderate 
plaque, it might cause severe anginal symptoms "temporarily."  

The veteran submitted an undated copy of a document 
discussing the drug Cafergot and its side-effects.  The 
document notes that vasoconstrictor complications of a 
serious nature may occur "at times."  

While it is clear that, as stated by the August 2003 VA 
examiner, Cafergot is a drug that has to be watched over 
"when the veteran takes it."  The veteran concedes that he 
has not used Cafergot for some time.  There is simply no 
competent opinion of record purporting to link any current 
chronic cardiovascular disorder to the veteran's use of 
Cafergot.  In essence, the evidence of a nexus between the 
veteran's current coronary artery disease and his military 
service, or his use of Cafergot for a service-connected 
disability, is limited to the veteran's own statements.  For 
example, the veteran stated in his June 1994 VA Form 9 that 
it is "medically proven" that long term use of Cafergot can 
cause side-effects such as arteriosclerosis.  He also stated 
that he believes that his arteriosclerosis was caused by 
long-term use of Cafergot, and that his doctor agrees with 
this assessment.  In an August 1993 letter, the veteran's 
spouse also stated that she had been told that taking 
Cafergot over an extended period of time would cause the 
arteries to become closed.  

The veteran's statements, and those of his spouse, are not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran and his spouse, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, a 
layperson's account of what a physician purportedly said is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  As discussed above, the medical 
opinion evidence of record does not establish such a 
connection in the veteran's case.  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim, and service connection for a 
cardiovascular disability on a direct, presumptive or 
secondary basis is not in order.

The Board notes in passing, as discussed in the Introduction, 
although the veteran raised a claim for compensation based on 
38 U.S.C. § 1151, such a claim is not appropriate in this 
case.  In essence, the criteria for establishing entitlement 
to compensation under 38 U.S.C. § 1151 include the 
fundamental elements of a secondary service connection claim.  
The Board's denial of entitlement of service connection on a 
secondary basis necessarily entails a denial of an 1151 
claim, as the Board has found no relationship between the 
veteran's use of Cafergot and his cardiovascular disease.  
Without establishing such a relationship, a claim under 
38 U.S.C. § 1151 must also fail.  

TDIU

The veteran filed his claim of entitlement to TDIU on 
November 21, 1997.  Effective August 13, 2003, the veteran's 
combined service-connected evaluation was increased to 100 
percent.  Thus, the question before the Board is whether a 
TDIU is warranted during the period prior to August 13, 2003.    

At the time the veteran filed his claim in November 1997, he 
did not meet the schedular criteria for consideration of a 
total rating based on individual unemployability due to 
service- connected disabilities.  See 38 C.F.R. § 4.16(a).  
Subsequently, in a February 2004 rating decision, the veteran 
was awarded additional benefits which provided a single 
disability rated at 40 percent or more, and which brought his 
combined evaluation to 80 percent, effective May 5, 1997, and 
to 90 percent, effective July 28, 1997.  The veteran thus 
meets the schedular requirements for TDIU during the entire 
period on appeal.  

While there is no doubt in light of the 80 and 90 percent 
ratings in effect during this period that the veteran was 
seriously disabled, and that engaging in any substantially 
gainful occupation would have been difficult, the Board can 
identify no single factor or combination of factors without 
regard to non-service-connected disability that would have 
rendered it impossible for the average person with the 
veteran's level of disability to follow a substantially 
gainful occupation.  

The Board notes that the veteran is in fact more disabled 
than his service-connected disabilities alone would indicate.  
The August 2003 VA examiner noted that the veteran was not 
oriented to time and place.  He could not handle his own 
finances.  He may get lost on the way to the bathroom.  He is 
not allowed outside.  He needs help to take a shower.  He 
cannot shop or driver a car, take out the trash or push a 
lawn mower.  However, the examiner attributed the veteran's 
mental impairment primarily to non-service-connected senile 
dementia.  When asked whether the veteran was unable to 
obtain or retain employment by reason of service-connected 
disabilities, the examiner simply responded that the veteran 
was 80 years old and has retired.  While the veteran's age is 
not a factor the Board can properly consider, it is notable 
that the examiner found no other factors worthy of comment.  

The Board can find no factor, and the veteran has not 
identified any factor that would render it impossible for an 
average person with his service-connected disabiities to 
obtain or retain substantially gainful employment.  
Accordingly, the Board finds that a TDIU rating is not in 
order prior to August 13, 2003.

Earlier Effective Dates

The veteran is seeking effective dates earlier than August 
13, 2003, for entitlement to SMC for deafness in both ears, 
as well as based on housebound status, and for basic 
eligibility to DEA under 38 USC, Chapter 35.

To establish entitlement to DEA benefits under 38 USC, 
Chapter 35, the veteran must have service connected 
disability evaluated as total and permanent in nature.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021.  As discussed in detail above, prior to 
August 13, 2003, the veteran did not meet the predicate 
requirements for entitlement to DEA benefits.  Therefore, as 
a matter of law, an effective date earlier than August 13, 
2003, is not in order.

To establish entitlement to SMC for deafness in both ears, 
the evidence must first establish that the veteran has 
bilateral deafness.  For reasons discussed in detail above, 
the first such evidence comes from a VA examination in August 
2003.  Prior to that examination report, the predicate 
requirements for SMC for deafness in both ears were not met.  
Therefore, as a matter of law, an effective date earlier than 
August 13, 2003, is not in order.

To establish entitlement to SMC based on housebound status 
under 38 U.S.C.A. § 1114 (s), the evidence must show that a 
veteran has a single service-connected disability evaluated 
as 100 percent disabling and an additional service-connected 
disability or disabilities evaluated as 60 percent or more 
disabling that is (are) separate and distinct from the 100 
percent service-connected disability and involve different 
anatomical segments or bodily systems; or the veteran has a 
single service- connected disability evaluated as 100 percent 
disabling and due solely to service-connected disability or 
disabilities, the veteran is permanently and substantially 
confined to his or her immediate premises.  38 C.F.R. § 
3.350(i).

As previously addressed, prior to August 13, 2003, the 
veteran did not have a single service-connected disability 
rated 100 percent disabling.  A single disability rated 100 
percent is a threshold requirement, and without establishment 
of this requirement, the analysis need proceed no further.  
Accordingly, as a matter of law, an effective date earlier 
than August 13, 2003, for SMC at the housebound rate is not 
in order.

Special Monthly Compensation - Regular Aid and Attendance.

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions 
enumerated be present before a favorable rating be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the claimant be so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  "Bedridden" constitutes a 
condition which, through its essential character, actually 
requires that individuals remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  38 C.F.R. § 3.352(a).

In the present case, service connection is in effect for 
bilateral hearing loss, migraine headaches, PTSD, COPD, a 
right femur fracture, bilateral otitis externa, scars of the 
face and left iliac crest and right wrist, and 
hemorrhoidectomy residuals.  In addition, the veteran has 
numerous non-service connected disabilities, including 
coronary artery disease, dementia, and a low back disorder.

The evidence does not support a finding that the veteran's 
service-connected disabilities have rendered him so helpless 
as to be in need of regular aid and attendance of another 
person.  Significantly, during the August 2003 VA 
examination, the examiner indicated that the veteran could 
walk, and could climb stairs with difficulty, and could dress 
himself, but he could not drive a car, shop, vacuum or do 
yard work.  While it was noted that the veteran needed help 
to use a shower, this does not in itself indicate that he is 
unable to keep himself clean and presentable.  There is no 
indication or assertion that the veteran is unable to feed 
himself or to attend to the wants of nature, and there is no 
evidence to suggest that the veteran has frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
by reason of any service-connected disability.  

With respect to physical or mental incapacity, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his or her daily 
environment, the veteran has been found to suffer from senile 
dementia; however, this condition is not service connected.  
The August 2003 mental disorders examiner found that the 
veteran's service-connected mental disorder (PTSD) was only 
moderately disabling. 

The Board acknowledges that, as a result of his service-
connected disabilities, the veteran currently experiences 
rather significant impairment.  However, the evidence of 
record does not demonstrate that, due solely to the veteran's 
service-connected disabilities, he is unable to attend to the 
matters of daily living or to protect himself from the 
hazards of his environment.  Consequently, SMC based on the 
need for the regular aid and attendance of another person is 
not warranted.

Special Home Adaptation Grant and Specially Adapted Housing

To establish entitlement to specially adapted housing, the 
evidence must demonstrate that the veteran has a service-
connected disability that results in the loss, or permanent 
loss of use, of both lower extremities, that requires the use 
of braces, crutches, canes, or a wheelchair in order to move 
from place to place; blindness in both eyes, having only 
light perception, together with the loss, or loss of use, of 
one lower extremity; the loss, or permanent loss of use, of 
one lower extremity, together with residuals of an organic 
disease or injury that affects balance or ability to move 
forward, and requires the use of braces, crutches, canes, or 
a wheelchair in order to move from place to place; or the 
loss, or permanent loss of use, of one lower extremity 
together with the loss, or permanent loss of use, of one 
upper extremity that affects balance or ability to move 
forward and requires the use of braces, crutches, canes, or a 
wheelchair in order to move from place to place.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

In this case, the evidence does not demonstrate that the 
veteran is blind in both eyes, nor does the veteran so 
contend.  Moreover, the evidence does not suggest that the 
veteran has suffered the loss of use of the lower extremities 
as a result of service-connected disabilities.  Although the 
evidence demonstrates that the veteran has a service-
connected disability of the right femur with arthritis of the 
right hip, and a scar of the left iliac crest, there is 
nothing to suggest that these disabilities have resulted in a 
loss of use of either lower extremity.  The most recent VA 
examination of the lower extremities in August 2003 shows 
that the veteran can walk and climb stairs.  While this was 
noted to be with some difficulty, there is no suggestion that 
he had lost the use of his lower extremities.  Therefore, the 
Board concludes that a preponderance of the evidence is 
against the claim.

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant if he has not previously 
received assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a).  Entitlement to a special home 
adaptation grant is authorized if service-connected 
disability results in visual acuity of 5/200 or less in both 
eyes; or the loss, or permanent loss of use, of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

Service connection is not in effect for any eye or hand 
disability.  Accordingly, this claim must also fail.


ORDER

Entitlement to a compensable rating for a scar of the left 
iliac crest is denied.

Entitlement to a disability rating higher than 10 percent for 
fracture residuals of the right femur from February 25, 1993, 
to December 14, 2000, and higher than 20 percent from 
December 15, 2000, to present, is denied.  .

Entitlement to a disability rating higher than 10 percent for 
otitis externa is denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss from February 25, 1993, to April 24, 1995, and 
higher than 50 percent from April 25, 1995 to August 13, 
2003, is denied.

Entitlement to a disability rating higher than 30 percent for 
PTSD is denied.

Entitlement to a disability rating higher than 30 percent for 
chronic obstructive pulmonary disease from February 25, 1993, 
to August 19, 2003, and higher than 60 percent from August 
20, 2003, to the present is denied.

Entitlement to service connection for a cardiovascular 
disability is denied.

Entitlement to TDIU prior to August 13, 2003, is denied.

Entitlement to an effective date earlier than August 13, 
2003, for special monthly compensation for deafness in both 
ears is denied.

Entitlement to an effective date earlier than August 13, 
2003, for basic eligibility for dependents educational 
assistance under 38 USC, Chapter 35 is denied.

Entitlement to an effective date earlier than August 13, 
2003, for special monthly compensation based upon housebound 
status is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is denied.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


